Citation Nr: 1816851	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Dupuytren's contracture of the right hand, to include as secondary to service-connected diabetes mellitus and peripheral neuropathy of the upper right extremity. 


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran filed a notice of disagreement (NOD) for two December 2015 rating decisions denying service connection for left hand Dupuytren's contracture; increased ratings for peripheral neuropathy of the right and left lower extremities, peripheral neuropathy of the right and left upper extremities, PTSD, tinnitus, and diabetes mellitus type II with erectile dysfunction; reopening service connection claims for ischemic heart disease, thyroid condition, heart condition, and lumbosacral strain; and entitlement to individual unemployability, in August 2016. Typically, when there has been an initial RO adjudication of a claim and an NOD has been filed as to its denial, the Veteran is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). The RO has acknowledged this NOD in an August 2016 correspondence to the Veteran, and additional action is pending. As such, this situation is distinguishable from Manlincon where an NOD had not been recognized. As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case. As Manlincon is not applicable, the Board declines to remand the above issues.  This matter is referred to the RO to continue whatever development is indicated and then to issue an SOC.

In January 2018, the Veteran testified before the undersigned in a videoconference Board hearing. The transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In April 2014, the Veteran underwent a VA examination. The examiner opined that the Veteran's Dupuytren's contracture of the right hand was less likely than not incurred in or caused by the claimed in-service injury, even, or illness. The examiner reasoned that the precise cause of a Dupuytren's contracture is not known. The examiner noted that based on the literature, some suspect, but it is unproven, that Dupuytren's contracture is caused by trauma, alcoholism, epilepsy therapy with Phenytoin, diabetes, and liver disease. The examiner noted that the cause is definitely not known. The examiner stated that based on the fact there is no definite pathophysiological correlation between diabetes and Dupuytren's contracture the Veteran's current condition was less likely related to diabetes. The record indicates that service connection has been established for diabetes mellitus, type II.

The Board finds the April 2014 medical opinion inadequate for adjudication. The April 2014 examiner appears to provide a negative secondary service connection opinion as to causation. It appears that the April 2016 medical examiner did not provide an opinion as to whether the Veteran's right hand Dupuytren's contracture was aggravated by his service-connected diabetes mellitus. A medical opinion should address the appropriate theories of entitlement and provide a supporting explanation. Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007). Therefore, a remand is required to obtain a medical opinion. 

In addition, the Veteran was service-connected for peripheral neuropathy of the upper right extremity, in a December 2015 rating decision after the Veteran had undergone the April 2014 VA examination. The Veteran testified in a January 2018 Board hearing that his peripheral neuropathy developed alongside his right hand Dupuytren's contracture. A medical opinion is needed as to whether the Veteran's right hand Dupuytren's contracture was caused by or aggravated by his service-connected peripheral neuropathy of the upper right extremity peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's Dupuytren's contracture of the right hand with an appropriate examiner. All indicated tests and studies should be conducted. The electronic claims file must be made available to the examiner, and the examination report must reflect that it has been reviewed. At the conclusion of the physical examination and record review, address the following questions:

(a). Is it at least as likely as not (50 percent probability or greater) that the Veteran's Dupuytren's contracture of the right hand had its onset in active duty service or is otherwise related to any in-service disease event, or injury.

(b). Is it at least as likely as not (50 percent or greater probability) the Veteran's Dupuytren's contracture of the right hand is proximately due to, or the result of the Veteran's service-connected diabetes mellitus.

(c). Is it at least as likely as not (50 percent or greater probability) the Veteran's Dupuytren's contracture of the right hand was aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus.

(d) Is it at least as likely as not (50 percent or greater probability) the Veteran's Dupuytren's contracture of the right hand is proximately due to, or the result of the Veteran's service-connected peripheral neuropathy of the upper right extremity.

(e). Is it at least as likely as not (50 percent or greater probability) the Veteran's Dupuytren's contracture of the right hand was aggravated beyond its natural progression by the Veteran's service-connected peripheral neuropathy of the upper right extremity.

(f) The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

The examiner should discuss the Veteran's private physician's August 2013 opinion that noted the Veteran had a failed surgery on his right hand and that the private physician believed it was possible that the Veteran's problem is related to his diabetes (at least as possible as not). 

The examiner should discuss the two articles the Veteran submitted in August 2013 that linked Dupuytren's contracture with diabetes. 

(2). Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




